Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 9, 2019

                                     No. 04-19-00313-CV

                                       Patrick MINOR,
                                           Appellant

                                               v.

                                 ST. PHILLIP'S COLLEGE,
                                         Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-03609
                         Honorable Rosie Alvarado, Judge Presiding


                                        ORDER
        On June 24, 2019, after Appellant Patrick Minor failed to timely file a brief or a motion
for extension of time to file the brief, we ordered Appellant to show cause in writing by July 5,
2019, why this appeal should not be dismissed for want of prosecution. See TEX. R. APP.
P. 38.8(a), 42.3(b), (c); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.—San
Antonio 1998, no pet.). We advised Appellant that his written response must include a
reasonable explanation for his failure to timely file the brief. See TEX. R. APP. P. 38.8(a).
       Appellant, representing himself, timely filed a handwritten, three-page response. In his
response, Appellant asserts various facts and then prays that this court will award him damages
and punitive damages against St. Philip’s College. Appellant does not include a reasonable
explanation for his failure to timely file the brief.
       We construe Appellant’s response as an appellant’s brief, but Appellant’s brief does not
comply with Rule 38.1 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1.
Specifically, the brief does not include the following:
       •   Identity of Parties and Counsel,
       •   Table of Contents,
       •   Index of Authorities,
       •   Statement of the Case,
       •   Any Statement Regarding Oral Argument,
       •   Issues Presented,
       •   Statement of Facts (that complies with the Rules),
       •   Summary of the Argument,
       •   Argument,
       •   an Appendix (that complies with the Rules),
       •   Certificate of Compliance, or
       •   Certificate of Service.
See id. R. 9.4, 9.5, 38.1. The brief has these additional defects.
       •   No part of the brief contains any citations to the record. Contra id. R. 38.1(g) (“The
           statement [of facts] must be supported by record references.”); id. R. 38.1(i) (“The
           brief must contain . . . appropriate citations . . . to the record.”).
       •   The portions of the brief that may be construed as a statement of facts recite alleged
           facts and complaints, but the brief does not state how the trial court erred or present
           any legal arguments, with appropriate citations to authorities and the record, to
           present any legal basis for this court to reverse the trial court’s judgment. Contra id.
       •   The brief does not recite the standard of review, and, except for a single reference to
           one federal statute, it contains no citations to rules or statutes, or any references to
           case law. Contra id. (requiring “appropriate citations to authorities”).
In its current form, Appellant’s brief does not present anything for appellate review.
        This court may order a party to amend, supplement, or redraw a brief if it flagrantly
violates Rule 38. See id. R. 38.9(a). We conclude that the defects described above constitute
flagrant violations of Rule 38.
        Therefore, we STRIKE Appellant’s brief and ORDER Appellant Patrick Minor to file an
amended brief within TEN DAYS of the date of this order. The amended brief must correct
all the violations listed above and fully comply with the applicable rules. See, e.g., id. R. 9.4,
9.5, 38.1. If the amended brief does not comply with this order, we “may strike the brief,
prohibit [Appellant] from filing another, and proceed as if [Appellant] had failed to file a brief.”
See id. R. 38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss an appeal if an
appellant fails to timely file a brief).
        If Appellant timely files a brief that complies with this order, Appellees’ brief will be due
thirty days after Appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2019.
___________________________________
Keith E. Hottle,
Clerk of Court